Title: From Thomas Jefferson to James Lyle, 11 May 1791
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Philadelphia May 11. 1791.

In order to make provision for the payment of my debts to yourself and Farrell & Jones, I sold a tract of land to Mr. Ronald for £1076. pounds sterling, one half payable Jan. 1. 1796. the other half Jan. 1. 1797. with interest on the whole from Oct. 5. 1790. For the one half, I retain a mortgage on the lands sold; for the other half he mortgaged a moiety of his Beaverdam lands valued at the double  of the bond; so that I have mortgages of the value of double the sum due. To propose your taking these bonds and mortgages as payment of my debt to Kippen & co. is indeed a proposition to postpone the times of payment as settled between us, but it offers in consideration of those delays a better security, to wit bonds backed by mortgages in exchange for my simple bonds, and whatever personal confidence you might have in me, I am not immortal, and the discharge of my bonds may fall into other hands. It would be an infinite relief to my mind, and the greatest favour in the world if you would take these two bonds and mortgages in discharge of my bonds. There would be a small matter overpaid to be refunded when recieved. If this cannot be done as to both let me beseech you to take the one payable Jan. 1. 1796. in lieu of your two last payments. It will delay the last, which is the greatest but five months, and will be infinite relief to me. I think I am sure that Mr. McCaul would do it were he here, and will approve it if done by you: because it serves me, and betters the security for the debt. Your answer will oblige Dear Sir your most obedt. humble servt,

Th: Jefferson

